Matter of Unique M. (Veronica A.) (2017 NY Slip Op 07414)





Matter of Unique M. (Veronica A.)


2017 NY Slip Op 07414


Decided on October 24, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 24, 2017

Renwick, J.P., Kapnick, Gesmer, Kern, JJ.


4795A 4795 4794

[*1] In re Unique M. and Others, Dependent Children Under the Age of Eighteen Years, etc., Veronica A., Respondent-Appellant, Abbott House, Petitioner-Respondent.


Carol L. Kahn, New York, for appellant.
John R. Eyerman, New York, for respondent.
Karen Freedman, Lawyers for Children, Inc., New York (Shirim Nothenberg of counsel), attorney for the children.

Orders of fact-finding and disposition (one for each child), Family Court, New York County (Douglas E. Hoffman, J.), entered on or about May 6, 2016, which, to the extent appealed from as limited by the briefs, after a hearing, determined that respondent mother had permanently neglected the subject children, terminated her parental rights and committed custody and guardianship of the children to the Commissioner of the Administration for Children's Services and petitioner agency for the purpose of adoption, unanimously affirmed, without costs.
The determination that the children were permanently neglected by the mother is supported by clear and convincing evidence (see Social Services Law § 384-b[3][g][i]; [7][a]). The agency engaged in diligent efforts to encourage and strengthen the mother's relationship with the children by developing an individualized plan tailored to fit her situation and needs, including multiple referrals for domestic violence counseling, individual counseling, visitation and housing (see e.g. Matter of Adam Mike M. [Jeffrey M.], 104 AD3d 572, 573 [1st Dept 2013]; Matter of Irene C. [Reina M.], 68 AD3d 416 [1st Dept 2009]). Despite these diligent efforts, the mother continued to deny responsibility for and failed to gain insight into the conditions that led to the children's removal (see id.).
A preponderance of the evidence supports the determination that terminating the mother's parental rights is in the best interests of the children (see Matter of Star Leslie W., 63 NY2d 136, 147-148 [1984]). The record shows that the children are in stable and loving foster homes, where their special needs are being met and their respective foster mothers want to adopt them
(see Matter of Jayvon Nathaniel L. [Natasha A.], 70 AD3d 580 [1st Dept 2010]). The circumstances presented do not warrant a suspended judgment.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 24, 2017
CLERK